Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch US 2013/0301237 and alternatively in view of Wang US 2015/0009685.
In regard to claim 1, Finsterbusch teaches a  converter arrangement for light sources, comprising an axis 7 that is axially pivotable, and two wheels 2, 3 arranged on the axis and axially spaced apart from one another, wherein the two wheels include a carrying wheel 3 having a converter 5 fixed on one side thereof and a further wheel  2 (note: [0009]), the converter comprising fluorescent material [0028] sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, and wherein the converter arrangement has a total area and a converter area and the two wheels capable of functioning as a fan that sucks air in a direction along the axis during rotation from a side facing away from converter 5. 
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to provide for ample cooling of the conversion material to prevent degradation of the material and prolong the life of the device. The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
While the claim does not require that the further wheel be free of a converter material, it is noted that Finsterbush does teach converter on one or both wheels and it would have been obvious to one of ordinary skill to provide converter material only on wheel 3 because a person of ordinary skill would have had good reason to pursue the known option(s) of applying converter on one side for applications where only one conversion is needed for a desired light output.  This arrangement is known in the art and further considered to be within his or her technical grasp.  This leads to the anticipated success of reducing material parts and cost and leads to anticipated success of a simpler design which is determined not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wang is also provided for teaching a wheel with axial airflow that is sucked in from a side opposite a conversion material 100 (as shown in fig. 1B).
Reasons for combination are the same as stated above. 
In regard to claim 2, Finsterbusch teaches the two wheels are interconnected by a thermal bridge 8 configured to transport heat from the carrying wheel to the further wheel (fig. 1a).  
In regard to claim 3, while Finsterbusch does not specifically teach the ratio of less than 50:1, one of ordinary skill in the art would recognize and appreciate a range being less than 50:1  in order to provide enough light conversion as necessitated by lighting needs.  The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.One of ordinary skill in the art would further recognize that the ratio being less than 50:1 is strongly implied by the drawings.  
In regard to claim 4, Finsterbusch teaches the use of aluminum which would provide for a thermal conductivity coefficient of at least 50 W/mK. 
	In regard to claims 5 and 6, the wheel of Finsterbusch is considered capable of providing heat dissipation that is greater than 150 WK"'m*F or greater than 240 WK'm* *F wherein F is the area in square meters. The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties and Finsterbusch teaches the wheel is made from aluminum [0028] which is the same material as the applicant (per spec [0015,0031]). Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990). See MPEP § 2112.01.  
The applicant is also advised that maximizing heat dissipation considered to be within the level of ordinary skill in the art for optimizing efficiency. One would have been motivated to provide heat dissipation that is greater than 150 WK"'m~**F or greater than 240 WK"'m**F in order to prolong the life of the device. The applicant is further advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 7, Finsterbusch teaches the carrying wheel further comprises a remaining area that does not include the converter (see 2a -fig. 1b – converter is annular ring 4).
In regard to claims 9 and 12, the wheel of Finsterbusch is made of the same material as taught by applicant (aluminum) and thus must include the same material properties.  Thus the wheel of Finsterbusch is considered capable of reflecting light and providing an emissivity g of greater than 0.1.  The applicant is respectfully advised that products of identical structure cannot have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01. 
	In regard to claim 13, Finsterbusch teaches a light source 23,24, comprising a converter arrangement having an axis 7  that is axially pivotable and two wheels 2, 3 arranged on the axis and axially spaced apart from one another, wherein the two wheels include a carrying wheel having a converter 4, 5 fixed on one side thereof and a further wheel, the converter comprising fluorescent material  [0028] sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter (fig. 1b), a light emitting element that emits the impinging light as a light spot on the converter (see fig. 2); and a motor (not shown by mentioned [0029]) that rotates the converter arrangement during illumination by the light emitting element so that the light spot is distributed on a circular track on the converter after one turn of the converter arrangement , and wherein the converter arrangement has a total area and a converter area and the two wheels capable of functioning as a fan that sucks air in a direction along the axis during rotation from a side facing away from converter 5. 
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to provide for ample cooling of the conversion material to prevent degradation of the material and prolong the life of the device. The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
While the claim does not require that the further wheel be free of a converter material, it is noted that Finsterbush does teach converter on one or both wheels and it would have been obvious to one of ordinary skill to provide converter material only on wheel 3. because a person of ordinary skill would have had good reason to pursue the known option(s) of applying converter on one side which is considered to be within his or her technical grasp.  This leads to the anticipated success of reducing material parts and cost and leads to anticipated success of a simpler design which is determined not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wang is also provided for teaching a wheel with axial airflow that is sucked in from a side opposite a conversion material 100 (as shown in fig. 1B).
Reasons for combination are the same as stated above. 
In regard to claim 14, Finsterbusch teaches the light emitting element comprises a laser  [0029].
In regard to claim 15, Finsterbusch shows the circular track has a diameter that is slightly less than the diameter of the outer boundary curve. 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the circular track have a diameter of 0.8 times the outer boundary  in Finsterbusch. One of ordinary skill in the art would have been motivated to make the circular track have a diameter of 0.8 times the outer boundary  in order to provide sufficient area for heat dissipation while also providing an outer area that is easily to grip without touching the conversion material.  The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the drawings strongly imply the circular track having a diameter of 0.8 times the outer boundary.
	In regard to claim 16, Finsterbusch teaches a converter arrangement for light sources, comprising a fan wheel  (note: fins/fan 8) defined by a carrying wheel and a further wheel 2,3, the carrying wheel having a total area, the fan wheel arranged on an axis and axially pivotable about an axis of rotation 7, the axis of rotation extending along the axis, wherein the carrying wheel is a fan wheel ( see figs 1a-1c) [0028]; a converter fixed on (only) one side of the carrying wheel (note: [0009]- “arranged on at least one of the two outside surfaces”), the converter comprising fluorescent material 4, 5 sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, wherein the outer boundary curve has a smaller diameter than a perimeter of the carrying wheel (fig. 1b); , and wherein the converter arrangement has a total area and a converter area and the two wheels capable of functioning as a fan that sucks air in a direction along the axis during rotation from a side facing away from converter 5.
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to provide for ample cooling of the conversion material to prevent degradation of the material and prolong the life of the device. The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
While the claim does not require that the further wheel be free of a converter material, it is noted that Finsterbush does teach converter on one or both wheels and it would have been obvious to one of ordinary skill to provide converter material only on wheel 3. because a person of ordinary skill would have had good reason to pursue the known option(s) of applying converter on one side which is considered to be within his or her technical grasp.  This leads to the anticipated success of reducing material parts and cost and leads to anticipated success of a simpler design which is determined not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wang is also provided for teaching a wheel with axial airflow that is sucked in from a side opposite a conversion material 100 (as shown in fig. 1B).
Reasons for combination are the same as stated above. 
.  In regard to claim 20, Finsterbusch teaches  a light source, comprising: a converter arrangement for light sources comprising a fan wheel (fins 8) defined by a carrying wheel and a further wheel 2,3 defining a total area, the fan wheel is arranged on an axis and is axially pivotable about an axis of rotation 7, the axis of rotation extends along the axis, the carrying wheel is configured as a fan wheel ( see figs 1a-1c)  [0028]; a converter fixed on one side of (only) the carrying wheel (note: [0009]- “arranged on at least one of the two outside surfaces”), the converter comprising fluorescent material sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, wherein the outer Page 26 of 282133.271 USV/21333 boundary curve has a smaller diameter than a perimeter of the carrying wheel (fig. 1b); and a motor [0029] that rotates the converter arrangement during illumination by the light emitting element so that the light spot is distributed on a circular track on the converter after one turn of the converter arrangement , and wherein the converter arrangement has a total area and a converter area and the two wheels capable of functioning as a fan that sucks air in a direction along the axis during rotation from a side facing away from converter 5.
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to provide for ample cooling of the conversion material to prevent degradation of the material and prolong the life of the device. The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
While the claim does not require that the further wheel be free of a converter material, it is noted that Finsterbush does teach converter on one or both wheels and it would have been obvious to one of ordinary skill to provide converter material only on wheel 3. because a person of ordinary skill would have had good reason to pursue the known option(s) of applying converter on one side which is considered to be within his or her technical grasp.  This leads to the anticipated success of reducing material parts and cost and leads to anticipated success of a simpler design which is determined not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wang is also provided for teaching a wheel with axial airflow that is sucked in from a side opposite a conversion material 100 (as shown in fig. 1B).
Reasons for combination are the same as stated above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch and Wang as applied to claim 7, in view of Coushaine US 2005/0243559
Finsterbusch lacks the teaching of the remaining area being blackened.  
Coushaine teaches a heat dissipating device that is blackened [0016]
It would have been obvious to one of ordinary skill in the art to make the remaining area of Finsterbusch’s wheel blackened for improving heal radiation as taught by Coushaine. One of ordinary skill would have been motivated to make Finsterbusch wheel include a  blackened area over portions outside the  converter in order to maximize heat dissipation, improve efficiency, and prolong the life of the device.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch and Wang as applied to claim 7, in view of Sugiwara US 2011/0116253.
Sugiwara teaches a color wheel made of quartz (note: emissivity of 0.93).
lt would have been obvious to one of ordinary skill in the art at the time of filing to use quart for Finsterbusch’s wheel such as taught by Sugiwara and provide a material with emissivity greater than 0.1 in order to emit energy as thermal radiation (removing heat from the converter/wheel). One of ordinary skill in the art would have been motivated to use a material with good emissivity in order to provide ample heat dissipation of the color wheel and prolong the life of the device.

Claims 10 and 11 and alternatively claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finsertbusch and Wang as applied to claim 1, in view of Jeong WO 2012/138020
Finsertbusch teaches the invention described above, but lacks the converter comprising an optoceramic or silicone provided with the fluorescent material as recited in claim 10 or the converter comprises optoceramic segments on the carrying wheel, and wherein the segments are secured on the carrying wheel by a method selected from a group consisting of deposition, gluing, and soldering.  
Jeong teaches the converter comprises an opto-ceramic or silicone provided with the fluorescent material wherein the converter comprises opto-ceramic segments on the carrying wheel, wherein the segments are secured on the carrying wheel by a method selected from the group consisting of deposition, gluing [107], and soldering (note: “bonded” implies the use of some form of adhesive/glue). Alternatively, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to bond the converter in order to easily secure the material to the color wheel. One would have been motivated o bond the converter in order to add ease in assembly of the device. The applicant is also advised that it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
In regard to claim 12, Jeong also specifically teaches the carrying wheel further comprises a light reflecting surface, the converter covering the light reflecting surface (mirror layer 132, metallic plate [0112]).
While the aluminum wheel of Finsterbusch would be reflective, Jeong is further provided for s specific teaching of a wheel including a reflective surface. Reflective surfaces are well known and commonly employed in the art for maximizing light propagation in lighting devices. 
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
The applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In this case, Finsterbush does provide for airflow in the axial direction during rotation from a side that faces away from the converter 5 (as clearly shown in fig. 1a, reproduced below for reference – see arrow adjacent to opening 6). 
Additionally, and in the effort to advance prosecution, the examiner also provides strong motivation for providing the converter only on side 3 (side opposite air entry) because Finsterbush teaches luminous material arranged on at least one of the two outside surfaces [0009] and further supports this arrangement with obviousness of a more simplified design which would reduce parts, assembly, and cost.  This rejection is also supported by Wang which provides an additional reference to show that such an arrangement is known and thus cannot be considered  grounds for patentability. 

    PNG
    media_image1.png
    398
    297
    media_image1.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE A BANNAN/Primary Examiner, Art Unit 2875